Opinion filed February 28, 2008 















The court on this day, March 13, 2008, has withdrawn this
  opinion and judgment dated February 28, 2008.







 



Opinion filed February 28,
2008 
 
 
 
 
 
 
                                                                       
In The
                                                                             

    Eleventh Court of Appeals
                                                                  
__________
 
                                                         
No. 11-07-00371-CR
                                          
__________
 
                   
 YEDIDIYAH KOHANIMYAH HAWKINS,
Appellant
 
                                                            
V.
 
                                       
 STATE OF TEXAS,
Appellee
 

 
                                        
On Appeal from the 350th District Court
 
                                                        
 Taylor County,
Texas
 
                                                  
Trial Court Cause No. 8276-D
 

 
                                                                  
O P I N I O N
On
February 12, 2008, the clerk of this court wrote the parties stating that it
appeared this court did not have jurisdiction in this appeal.  Appellant
was directed to respond on or before February 22, 2008, showing grounds for
continuing the appeal.  No response has been filed.  
The
appeal is dismissed for want of jurisdiction.
 
February 28,
2008                                                                  
PER CURIAM
Do not
publish.  See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright,
C.J.,
McCall, J., and
Strange, J.